DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “when the internal combustion engine is run for a first time, setting a lambda setpoint value for the closed-loop control using the binary lambda sensor to an initial value” and “recording the corresponding binary sensor signal when the NH3 value passes the first threshold value, for a binary sensor signal setpoint value adaptation, as Vbinary-left; and calculating a real lambda setpoint value for the closed-loop lambda control using: Vbinary setpoint value = a x Vbinary-left + (1-a) x Vbinary-right (1) Where Vbinary-left = a binary sensor signal at a NH3 limit in a rich direction for setpoint value adaptation Vbinary-right = a binary sensor signal closer to a lambda of 1 on a rich side a = a weighting factor between 0 and 1.” in claim 1 and “when the internal combustion engine is run for a first time, setting a lambda setpoint value for the closed-loop control using the linear lambda sensor to an initial value” and “recording a corresponding linear lambda sensor signal when the NH3 value passes the first threshold value, for a linear lambda setpoint value adaptation, as Lambdaleft; if, initially, the binary sensor signal lies below the second threshold value, reducing the lambda setpoint value of the linear lambda sensor signal until the binary lambda signal lies above the second threshold value or a NH3 signal lies above the first threshold value; recording the corresponding linear lambda sensor signal when the binary sensor signal passes the second threshold value, for the linear lambda setpoint value adaptation, as Lambdaright; and calculating a real lambda setpoint value in accordance with the following equation: lambdasetpoint value = a x Lambdaleft + (1 – a) Lambdaright (2) Where Lambdaleft = linear lambda sensor signal at a NH3 limit in a rich direction for the setpoint value adaptation Lambdaright = linear lambda sensor signal closer to a lambda of 1 on a rich side in a case of the binary sensor signal at the second threshold value, a = a weighting factor between 0 and 1.” in claim 3.
The closest prior art of record is Andersson (US 2013/0138326). Andersson discloses utilizing closed loop control of multiple sensors in a 3-way catalyst system. (See Andersson, Paragraph [0015]). Specifically, Andersson does not utilize the downstream lambda sensor to set a lambda setpoint value, but instead utilizes a signal from the upstream lambda sensor. (See Andersson, Paragraph [0019]). Additionally, Andersson fails to disclose recording the corresponding downstream signal when the NH3 value is below the first threshold value for sensor adaptation followed by calculating the real lambda setpoint value. (emphasis added). The Examiner notes that recitations of “when” are interpreted as the limitations not being contingent limitations. Accordingly, Andersson fails to teach or fairly suggest, alone or in combination, “when the internal combustion engine is run for a first time, setting a lambda setpoint value for the closed-loop control using the binary lambda sensor to an initial value” and “recording the corresponding binary sensor signal when the NH3 value passes the first threshold value, for a binary sensor signal setpoint value adaptation, as Vbinary-left; and calculating a real lambda setpoint value for the closed-loop lambda control using: Vbinary setpoint value = a x Vbinary-left + (1-a) x Vbinary-right (1) Where Vbinary-left = a binary sensor signal at a NH3 limit in a rich direction for setpoint value adaptation Vbinary-right = a binary sensor signal closer to a lambda of 1 on a rich side a = a weighting factor between 0 and 1.” in claim 1 and “when the internal combustion engine is run for a first time, setting a lambda setpoint value for the closed-loop control using the linear lambda sensor to an initial value” and “recording a corresponding linear lambda sensor signal when the NH3 value passes the first threshold value, for a linear lambda setpoint value adaptation, as Lambdaleft; if, initially, the binary sensor signal lies below the second threshold value, reducing the lambda setpoint value of the linear lambda sensor signal until the binary lambda signal lies above the second threshold value or a NH3 signal lies above the first threshold value; recording the corresponding linear lambda sensor signal when the binary sensor signal passes the second threshold value, for the linear lambda setpoint value adaptation, as Lambdaright; and calculating a real lambda setpoint value in accordance with the following equation: lambdasetpoint value = a x Lambdaleft + (1 – a) Lambdaright (2) Where Lambdaleft = linear lambda sensor signal at a NH3 limit in a rich direction for the setpoint value adaptation Lambdaright = linear lambda sensor signal closer to a lambda of 1 on a rich side in a case of the binary sensor signal at the second threshold value, a = a weighting factor between 0 and 1.” in claim 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746